Exhibit 10.1

EIGHTH AMENDMENT TO CREDIT AGREEMENT

This Eighth Amendment to Credit Agreement is dated October 15, 2014, by and
among ATI Funding Corporation, a Delaware corporation (“ATI Funding”), TDY
Holdings, LLC, a Delaware limited liability company (“TDYH”) (ATI Funding and
TDYH are each, a “Borrower” and collectively, the “Borrowers”), the Guarantors
(as defined in the Credit Agreement (as hereinafter defined)) party hereto, the
Lenders (as hereinafter defined) party hereto and PNC Bank, National Association
(“PNC Bank”) as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”) (the “Eighth Amendment”).

W I T N E S S E T H:

WHEREAS, the Borrowers, the Guarantors, PNC Bank and various other financial
institutions party thereto (PNC Bank and such other financial institutions are
each, a “Lender” and collectively, the “Lenders”) and the Administrative Agent
entered into that certain Credit Agreement, dated July 31, 2007, as amended by
(i) that certain First Amendment to Credit Agreement, dated May 29, 2009, among
the Borrowers, the Guarantors, the Lenders and the Administrative Agent,
(ii) that certain Second Amendment to Credit Agreement, dated December 22, 2010,
among the Borrowers, the Guarantors, the Lenders and the Administrative Agent,
(iii) that certain Third Amendment to Credit Agreement, dated March 11, 2011,
among the Borrowers, the Guarantors, the Lenders and the Administrative Agent,
(iv) that certain Fourth Amendment to Credit Agreement, dated November 9, 2011,
among the Borrowers, the Guarantors, the Lenders and the Administrative Agent,
(v) that certain Fifth Amendment to Credit Agreement, dated April 4, 2012, among
the Borrowers, the Guarantors, the Lenders and the Administrative Agent,
(vi) that certain Sixth Amendment to Credit Agreement, dated May 31, 2013, among
the Borrowers, the Guarantors, the Lenders and the Administrative Agent, and
(vii) that certain Seventh Amendment to Credit Agreement, dated September 26,
2013, among the Borrowers, the Guarantors, the Lenders and the Administrative
Agent (as further amended, restated, modified or supplemented from time to time,
the “Credit Agreement”); and

WHEREAS, the Borrowers and the Guarantors desire to amend certain provisions of
the Credit Agreement and the Lenders and the Administrative Agent shall permit
such amendments pursuant to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises contained herein and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

1. All capitalized terms used herein that are defined in the Credit Agreement
shall have the same meaning herein as in the Credit Agreement unless the context
clearly indicates otherwise.

2. Section 1.1 [Certain Definitions] of the Credit Agreement is hereby amended
by inserting the following defined terms in appropriate alphabetical order:

Collateral Document or Collateral Documents shall have the meaning specified in
Section 7.1.10 [Springing Lien].



--------------------------------------------------------------------------------

Collateral Period means the period commencing on a Springing Lien Trigger Date
and to and through, and ending on, the next occurring Collateral Release Date.

Collateral Release Date shall have the meaning specified in Section 7.1.10
[Springing Lien].

Commodity Hedge shall mean a price protection agreement related to commodity
products and entered into by any Loan Party or any Subsidiary of any Loan Party
for hedging purposes (and not for speculation).

Debt Rating means, as of any date of determination, the rating as determined and
publicly announced by Standard & Poor’s or Moody’s of ATI’s non-credit-enhanced,
senior unsecured long-term debt.

Eighth Amendment Effective Date means October 15, 2014.

Foreign Currency Hedge shall mean any foreign exchange transaction, including
spot and forward foreign currency purchases and sales, listed or
over-the-counter options on foreign currencies, non-deliverable forwards and
options, foreign currency swap agreements, currency exchange rate price hedging
arrangements, and any other similar transaction providing for the purchase of
one currency in exchange for the sale of another currency.

Foreign Currency Hedge Liabilities shall have the meaning assigned in the
definition of Lender Provided Foreign Currency Hedge.

Hedge Liabilities shall mean collectively, the Foreign Currency Hedge
Liabilities and the Interest Rate Hedge Liabilities.

Interest Rate Hedge Liabilities shall have the meaning assigned in the
definition of Lender Provided Interest Rate Hedge.

Investment Grade Rating means a Debt Rating equal to or higher than Baa3 (or the
equivalent) by Moody’s or BBB- (or the equivalent) by Standard & Poor’s.

Lender Provided Commodity Hedge shall mean a Commodity Hedge which is provided
by any Lender or its Affiliate and with respect to which the Administrative
Agent confirms: (i) is documented in a standard International Swaps and
Derivatives Association Master Agreement or another reasonable and customary
manner and (ii) provides for the method of calculating the reimbursable amount
of the provider’s credit exposure in a reasonable and customary manner. The
liabilities owing to the provider of any Lender Provided Commodity Hedge (the
“Commodity Hedge Liabilities”) by any Loan Party that is party to such Lender
Provided Commodity Hedge shall, for purposes of this Agreement and all other
Loan Documents be “Obligations” of such Person and of each other Loan Party, be
guaranteed obligations under the Guaranty Agreement and secured obligations
under any other Loan Document, as applicable, and otherwise treated as
Obligations for purposes of the other Loan Documents, except to the extent



--------------------------------------------------------------------------------

constituting Excluded Swap Obligations of such Person. The Liens securing the
Commodity Hedge Liabilities shall be pari passu with the Liens securing all
other Obligations under this Agreement and the other Loan Documents, subject to
the express provisions of Section 8.2.5 [Application of Proceeds].

Lender Provided Foreign Currency Hedge shall mean a Foreign Currency Hedge which
is provided by any Lender or its Affiliate and for which such Lender confirms to
the Administrative Agent in writing prior to the execution thereof that it: (a)
is documented in a standard International Swaps and Derivatives Association
Master Agreement or another reasonable and customary manner, (b) provides for
the method of calculating the reimbursable amount of the provider’s credit
exposure in a reasonable and customary manner, and (c) is entered into for
hedging (rather than speculative) purposes. The liabilities owing to the
provider of any Lender Provided Foreign Currency Hedge (the “Foreign Currency
Hedge Liabilities”) by any Loan Party that is party to such Lender Provided
Foreign Currency Hedge shall, for purposes of this Agreement and all other Loan
Documents be “Obligations” of such Person and of each other Loan Party, be
guaranteed obligations under the Guaranty Agreement and secured obligations
under any other Loan Document, as applicable, and otherwise treated as
Obligations for purposes of the other Loan Documents, except to the extent
constituting Excluded Swap Obligations of such Person. The Liens securing the
Foreign Currency Hedge Liabilities shall be pari passu with the Liens
securing all other Obligations under this Agreement and the other Loan
Documents, subject to the express provisions of Section 8.2.5 [Application of
Proceeds].

Other Lender Provided Financial Service Product shall mean agreements or other
arrangements under which any Lender or Affiliate of a Lender provides any of the
following products or services to any of the Loan Parties: (a) credit cards,
(b) credit card processing services, (c) debit cards, (d) purchase cards,
(e) ACH transactions, or (f) cash management, including controlled disbursement,
accounts or services.

Release Event shall have the meaning assigned to that term in Section 7.1.10
[Springing Lien].

Security Agreement or Security Agreements shall mean, singularly or
collectively, as the context may require, (i) the Security Agreement in
substantially the form of Exhibit 7.1.10 executed and delivered by the Loan
Parties to the Administrative Agent for the benefit of the Lenders on the Eighth
Amendment Effective Date and (ii) any other Security Agreement executed and
delivered by any Person to the Administrative Agent for the benefit of the
Lenders on or after Eighth Amendment Effective Date, in form and content
satisfactory to the Administrative Agent, each as amended, modified or
supplemented from time to time.

Springing Lien Collateral means all accounts receivable and inventory of the
Loan Parties, whether now or hereafter acquired, and the proceeds thereof. For
the avoidance of doubt, no such property shall be deemed to be Springing Lien
Collateral until the Springing Lien Trigger Date has occurred and such property
has become subject to a Lien securing the Obligations hereunder and under the
Loan Documents, in each case pursuant to the executed and delivered Security
Agreement.



--------------------------------------------------------------------------------

Springing Lien Trigger Date means each date on which a Springing Lien Trigger
Event has occurred.

Springing Lien Trigger Event means, any of the following has occurred: (a)(i)
the Debt Rating of ATI, as determined and announced by Standard & Poor’s, is BB+
or lower, and (ii) the Debt Rating of ATI, as determined an announced by
Moody’s, is Ba1 or lower, or (b) an Event of Default has occurred and is
continuing and has not been waived by the Required Lenders or cured, to the
extent that the Event of Default may, by its terms, be cured.

3. Section 1.1 [Certain Definitions] of the Credit Agreement is hereby amended
by amending and restating the following definitions in their entirety and
inserting them in the appropriate alphabetical order:

Consolidated EBIT for any period of determination shall mean the sum of (i) net
income (or loss) (excluding extraordinary gains or losses including, without
limitation, those items created by mandated changes in accounting treatment),
plus (ii) net interest expense, (iii) plus all charges against or minus credits
to income for federal, state and local taxes, (iv) plus or minus, as applicable,
any other non-cash non-recurring items of gain or loss with respect to such
fiscal period not already excluded hereunder, (v) plus or minus, as applicable,
any non-cash pension expense or income, provided, however, that voluntary
pension contributions shall not be included in calculating pension expense or
income, and (vi) plus any extinguishment expenses paid for the premium (whether
allocated to debt or equity) required to tender ATI’s 4.25% convertible notes
due in 2014, in each case of ATI and its Subsidiaries for such period determined
and consolidated in accordance with GAAP; provided, however, that Consolidated
EBIT shall be calculated so as to exclude the effect of any gain or loss that
represents after-tax gains or losses attributable to any sale, lease, transfer
or other disposition of property or other assets or series of related sales,
leases, transfers or other dispositions of property or other assets by ATI
and/or any of its Subsidiaries other than any sales, leases, transfers or other
dispositions of inventory, or obsolete, worn-out or excess furniture, fixtures,
equipment or other property, real or personal, tangible or intangible, in each
case in the ordinary course of business. Notwithstanding the foregoing,
Consolidated EBIT shall be calculated to include any income (as determined and
consolidated in accordance with GAAP) realized from any transaction of any
nature involving the sale, lease, transfer or other disposition of any interest
in the HRPF or the sale of equity of any entity which owns the HRPF so long as
ATI beneficially owns or holds greater than fifty percent (50%) of any class of
the voting equity interests of the entity which owns the HRPF or such entity
holds greater than a fifty percent (50%) interest in the HRPF both before and
after giving effect to any such sale, lease, transfer or other disposition of
any interest in the HRPF or any such sale of equity of any entity which owns the
HRPF.



--------------------------------------------------------------------------------

Interest Coverage Ratio shall mean, as of any date of determination, the ratio
of Consolidated EBITDA to interest expense, in each case determined and
consolidated for ATI and its Subsidiaries in accordance with GAAP.

Lender Provided Interest Rate Hedge shall mean an Interest Rate Hedge which is
provided by any Lender or its Affiliate and with respect to which the
Administrative Agent confirms: (i) is documented in a standard International
Swaps and Derivatives Association Master Agreement or another reasonable and
customary manner, (ii) provides for the method of calculating the reimbursable
amount of the provider’s credit exposure in a reasonable and customary manner,
and (iii) is entered into for hedging (rather than speculative) purposes. The
liabilities owing to the provider of any Lender Provided Interest Rate Hedge
(the “Interest Rate Hedge Liabilities”) by any Loan Party that is party to such
Lender Provided Interest Rate Hedge shall, for purposes of this Agreement and
all other Loan Documents be “Obligations” of such Person and of each other Loan
Party, be guaranteed obligations under any Guaranty Agreement and secured
obligations under any other Loan Document, as applicable, and otherwise treated
as Obligations for purposes of the other Loan Documents, except to the extent
constituting Excluded Swap Obligations of such Person. The Liens securing the
Hedge Liabilities shall be pari passu with the Liens securing all other
Obligations under this Agreement and the other Loan Documents, subject to the
express provisions of Section 8.2.5 [Application of Proceeds].

LIBOR Rate shall mean, with respect to the Loans comprising any Borrowing
Tranche to which the LIBOR Rate Option applies for any Interest Period, the
interest rate per annum determined by the Administrative Agent by dividing (the
resulting quotient rounded upwards, if necessary, to the nearest 1/100th of
1% per annum) (i) the rate which appears on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at which US dollar deposits
are offered by leading banks in the London interbank deposit market), or the
rate which is quoted by another source selected by the Administrative Agent as
an authorized information vendor for the purpose of displaying rates at which US
dollar deposits are offered by leading banks in the London interbank deposit
market (an “Alternate Source”), at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period as the
London interbank offered rate for U.S. Dollars for an amount comparable to such
Borrowing Tranche and having a borrowing date and a maturity comparable to such
Interest Period (or if there shall at any time, for any reason, no longer exist
a Bloomberg Page BBAM1 (or any substitute page) or any Alternate Source, a
comparable replacement rate determined by the Administrative Agent at such time
(which determination shall be conclusive absent manifest error)), by (ii) a
number equal to 1.00 minus the LIBOR Reserve Percentage. The LIBOR Rate shall be
adjusted with respect to any Loan to which the LIBOR Rate Option applies that is
outstanding on the effective date of any change in the LIBOR Rate Reserve
Percentage as of such effective date. The Administrative Agent shall give prompt
notice to the Borrowers of the LIBOR Rate as determined or adjusted in
accordance herewith, which determination shall be conclusive absent manifest
error.



--------------------------------------------------------------------------------

Loan Documents shall mean this Agreement, the Administrative Agent’s Letter, the
First Amendment Administrative Agent’s Letter, the Guaranty Agreements, the
Intercompany Subordination Agreement, the Notes, the Security Agreement, the
Collateral Documents, the Letters of Credit and any other instruments,
certificates or documents delivered in connection herewith or therewith, as the
same may be amended, modified or supplemented from time to time in accordance
herewith or therewith, and Loan Document shall mean any of the Loan Documents.

Obligation shall mean any obligation or liability of any of the Loan Parties,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with (i) this Agreement, the Notes, the Letters of Credit, the
Administrative Agent’s Letter or any other Loan Document whether to the
Administrative Agent, any of the Lenders or their Affiliates or other persons
provided for under such Loan Documents, (ii) any Lender Provided Interest Rate
Hedge, (iii) any Lender Provided Foreign Currency Hedge, (iv) any Lender
Provided Commodity Hedge, and (v) any Other Lender Provided Financial Service
Product. Notwithstanding the foregoing provisions in this definition,
Obligations shall not include Excluded Swap Obligations.

Permitted Liens shall mean:

(i) Liens for taxes, assessments, or similar charges, incurred in the ordinary
course of business and which are not yet due and payable;

(ii) Pledges or deposits made in the ordinary course of business to secure
payment of workmen’s compensation, or to participate in any fund in connection
with workmen’s compensation, unemployment insurance, old-age pensions or other
social security programs or general liability or product liability insurance;

(iii) Liens of mechanics, materialmen, warehousemen, carriers, or other like
Liens, securing obligations incurred in the ordinary course of business that are
not yet due and payable and Liens of landlords securing obligations to pay lease
payments that are not yet due and payable or in default;

(iv) Good-faith pledges or deposits made in the ordinary course of business to
secure performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases, not in excess of the aggregate amount due thereunder,
or to secure statutory obligations, or surety, appeal, indemnity, performance or
other similar bonds required in the ordinary course of business;

(v) Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use;

(vi) Liens on property leased by or consigned to any Loan Party or Subsidiary of
a Loan Party under capital and operating leases or consignment arrangements
securing obligations of such Loan Party or Subsidiary to the lessor under such
leases;



--------------------------------------------------------------------------------

(vii) Any Lien existing on the date of this Agreement and described on Schedule
1.1(P), provided that the principal amount secured thereby is not hereafter
increased, and no additional assets become subject to such Lien, and Liens
created in connection with a refinancing of Indebtedness related to Liens
identified on Schedule 1.1(P) which refinancing is not in violation of the terms
of this Agreement;

(viii) Purchase Money Security Interests, provided that the aggregate value of
the assets subject to such Purchase Money Security Interest securing such
Indebtedness shall not exceed ten percent (10%) of Consolidated Tangible Assets
(excluding for the purpose of this computation any loans or deferred payments
secured by Liens described on Schedule 1.1(P));

(ix) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution, provided that (1) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by the
applicable Loan Party in excess of those set forth by regulations promulgated by
the Federal Reserve Board, and (2) such deposit account is not intended by such
Loan Party to provide collateral to the depository institution;

(xi) Liens on assets acquired in connection with a Permitted Acquisition,
provided that such Liens extend only to the assets acquired in such Permitted
Acquisition;

(xii) Liens arising in connection with a Receivable Financing in an amount not
to exceed Two Hundred Fifty Million and 00/100 Dollars ($250,000,000.00) unless
such Receivables Financing has been approved by the Required Lenders;

(xiii) Liens incurred by Shanghai STAL Precision Stainless Steel Co. Ltd. on
assets owned by Shanghai STAL Precision Stainless Steel Co. Ltd.;

(xiv) Liens consisting of pledges of government securities or cash collateral in
an amount not to exceed One Hundred Million and 00/100 Dollars ($100,000,000.00)
to secure obligations under Hedging Contracts entered into in the ordinary
course of business;



--------------------------------------------------------------------------------

(xv) The following, (A) if the validity or amount thereof is being contested in
good faith by appropriate and lawful proceedings diligently conducted so long as
levy and execution thereon have been stayed and continue to be stayed or (B) if
a final judgment is entered and such judgment is discharged within thirty
(30) days of entry, and in any case they do not, in the aggregate, materially
impair the ability of any Loan Party to perform its Obligations hereunder or
under the other Loan Documents:

(1) Claims or Liens for taxes, assessments or charges due and payable and
subject to interest or penalty; provided that the applicable Loan Party
maintains such reserves or other appropriate provisions as shall be required by
GAAP and pays all such taxes, assessments or charges forthwith upon the
commencement of proceedings to foreclose any such Lien;

(2) Claims, Liens or encumbrances upon, and defects of title to, real or
personal property, including any attachment of personal or real property or
other legal process prior to adjudication of a dispute on the merits;

(3) Claims or Liens of mechanics, materialmen, warehousemen, carriers, or other
statutory nonconsensual Liens; or

(4) Liens resulting from final judgments or orders described in Section 8.1.6
[Final Judgments or Orders];

(xvi) Liens and security interests in favor of the Administrative Agent for the
benefit of the Lenders and their Affiliates securing the Obligations (including
Lender Provided Interest Rate Hedges, Lender Provided Foreign Currency Hedges,
Lender Provided Commodity Hedges, and Other Lender Provided Financial Services
Products; and

(xvii) Liens not otherwise described by the foregoing clauses in this definition
on assets other than Inventory of the Loan Parties securing Indebtedness,
provided that the value of the assets subject to such Liens securing such
Indebtedness shall not exceed ten percent (10%) of Consolidated Tangible Assets.

4. Section 7.1 [Affirmative Covenants] of the Credit Agreement is hereby amended
by inserting a new Section 7.1.10 as follows:

7.1.10 Springing Lien.

(i) On the Eighth Amendment Effective Date, the Loan Parties shall have executed
and delivered a Security Agreement in the form of Exhibit 7.1.10 hereto and such
other security instruments, financing statements, certificates and other similar
instruments and agreements, each in form and substance reasonably acceptable to
the Administrative Agent (collectively, the “Collateral Documents” and each a
“Collateral Document”). On a Springing Lien Trigger Date, the Administrative
Agent and the Loan Parties shall take or cause to be taken such other action, as
shall be reasonably determined by the Administrative Agent, to vest in the
Administrative Agent for the benefit of the Lenders a valid and perfected
security interest, subject only to Permitted Liens, in the Springing Lien
Collateral covered thereby to secure the Obligations.

(ii) On or after any applicable Springing Lien Trigger Date, as of the date
that: (a) to the extent such Springing Lien Trigger Date occurred solely as a
result of a downgrade in ATI’s Debt Rating as contemplated hereunder, ATI
receives an Investment Grade Rating from Standard & Poor’s or Moody’s, and
(b) to the extent such Springing Lien Trigger Date occurred as a result of an
Event of Default or, during the applicable



--------------------------------------------------------------------------------

Collateral Period, an Event of Default occurred, so long as no Event of Default
has occurred and is continuing (each such date, a “Collateral Release Date”),
the Loan Parties shall no longer be required to comply with Section 7.1.10(i)
and all liens created under the Security Agreement shall automatically be deemed
to be released, provided however, that if a subsequent Springing Lien Trigger
Event shall occur following any such Collateral Release Date, the Loan Parties
shall be required to comply with the Section 7.1.10(i) until such time as a
subsequent Collateral Release Date shall have occurred.

(iii) Subject to the foregoing, Springing Lien Collateral may be released from
the Liens created by the Collateral Documents upon a Collateral Release Date in
accordance with the provisions of the Collateral Documents or as provided
herein. In addition, upon the reasonable written request of a Loan Party, and
with the consent of the Administrative Agent (such consent not to be
unreasonably withheld), a Loan Party shall be entitled to releases of property
included in the Springing Lien Collateral from the Liens securing the
Obligations under any one or more of the following circumstances (each a
“Release Event”):

(A) to enable a Loan Party to consummate asset dispositions not prohibited by
Section 7.2.4 [Disposition of Assets or Subsidiaries]; and/or

(B) if any Guarantor is released from its obligations under the Guaranty
Agreement, this Agreement or any other Loan Document in accordance with the
terms and conditions of this Agreement or the other Loan Documents, that
Guarantor’s property will also be released from the Liens granted by it pursuant
to the Loan Documents.

Upon a Collateral Release Date, or upon the Administrative Agent’s consent to
release any property in connection with a Release Event, as applicable, together
with any necessary or proper instruments of termination, satisfaction or release
prepared by the applicable Loan Party, the Administrative Agent shall, at the
sole expense of the Loan Parties, execute, deliver or acknowledge such
instruments or releases to evidence the release of any Springing Lien Collateral
permitted to be released pursuant to this Section.

(iv) Promptly following written request by the Administrative Agent which is
received by a Loan Party, the applicable Loan Party will (a) correct any
material defect or error that may be discovered in any Collateral Document or in
the execution, acknowledgment, filing or recordation, as applicable, thereof,
and (b) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, certificates, assurances
and other instruments as the Administrative Agent may reasonably require from
time to time in order to (i) carry out more effectively the purposes of the
Collateral Documents, (ii) maintain the validity and effectiveness of the
Collateral Documents and the Liens, including the perfection thereof during any
Collateral Period, intended to be created thereunder and (iii) assure, convey,
grant, assign, transfer, preserve, protect and confirm more effectively unto the
Administrative Agent, for the benefit of the Lenders, the principle rights
granted or now or hereafter intended to be granted to the Administrative Agent,
for the benefit of the Lenders, under any Collateral Document to which any Loan
Party is or is to be a party, in each case, with



--------------------------------------------------------------------------------

respect to such actions that the Administrative Agent determines are reasonable
in order to achieve or maintain the benefit intended to be conferred by such
Springing Lien Collateral in relation to the costs and other resources
reasonably associated with such actions.

5. Effective as of June 12, 2014, Section 7.2.3(E) of the Credit Agreement is
hereby deleted in its entirety and in its stead is inserted the following:

(E) so long as such acquired Person is required to join this Agreement as a
Guarantor under the terms and provisions of Section 7.2.5 [Subsidiaries,
Partnerships and Joint Ventures], ATI shall demonstrate the following, each
after giving effect to such Permitted Acquisition, by delivering at least five
(5) Business Days prior to such Permitted Acquisition a certificate in the form
of Exhibit 7.2.3 evidencing proforma compliance with: (x) Section 7.2.9 [Maximum
Leverage Ratio], and Section 7.2.10 [Minimum Interest Coverage Ratio]; and

6. Section 7.2.9 [Maximum Leverage Ratio] of the Credit Agreement is hereby
deleted in its entirety and in its stead is inserted the following:

7.2.9 Maximum Leverage Ratio.

The Loan Parties shall not at any time permit the Leverage Ratio to exceed
(i) 4.00 to 1.00, calculated as of December 31, 2013 and the end of each fiscal
quarter thereafter through and including the fiscal quarter ending September 30,
2014, in each case for the period equal to the four (4) fiscal quarters then
ended, (ii) 5.75 to 1.00, calculated as of December 31, 2014, for the period
equal to the four (4) fiscal quarters then ended, (iii) 5.00 to 1.00, calculated
as of March 31, 2015, for the period equal to the four (4) fiscal quarters then
ended, (iv) 4.50 to 1.00, calculated as of June 30, 2015, for the period equal
to the four (4) fiscal quarters then ended, (v) 3.75 to 1.00, calculated as of
September 30, 2015, for the period equal to the four (4) fiscal quarters then
ended, and (vi) 3.50 to 1.00, calculated as of December 31, 2015 and the end of
each fiscal quarter thereafter, in each case for the four (4) fiscal quarters
then ended.

7. Section 7.2.10 [Minimum Interest Coverage Ratio] of the Credit Agreement is
hereby deleted in its entirety and in its stead is inserted the following:

7.2.10 Minimum Interest Coverage Ratio.

The Loan Parties shall not permit the Interest Coverage Ratio to be less than
(i) 2.00 to 1.00, calculated as of March 31, 2014, and the end of each fiscal
quarter thereafter through and including the fiscal quarter ending December 31,
2014, in each case for the period equal to the four (4) consecutive fiscal
quarters then ended, (ii) 2.50 to 1.00, calculated as of March 31, 2015, for the
period equal to four (4) consecutive fiscal quarters then ended, (iii) 3.00 to
1.00, calculated as of June 30, 2015, for the period equal to four
(4) consecutive fiscal quarters then ended, (iv) 3.25 to 1.00, calculated as of
September 30, 2015, for the period equal to four (4) consecutive fiscal quarters
then



--------------------------------------------------------------------------------

ended, and (v) 3.50 to 1.00, calculated as of December 31, 2015, and the end of
each fiscal quarter thereafter, in each case for the period equal to four
(4) consecutive fiscal quarters then ended.

8. Section 8.2.5 [Application of Proceeds] of the Credit Agreement is hereby
deleted in its entirety and in its stead is inserted the following:

8.2.5 Application of Proceeds.

From and after the date on which the Administrative Agent has taken any action
pursuant to this Section 8.2 and until all Obligations of the Loan Parties have
been paid in full, any and all proceeds received by the Administrative Agent
from the exercise of any remedy by the Administrative Agent, shall be applied as
follows:

(i) First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Lender in its capacity
as such and PNC Bank in its capacity as a lender of Swing Loans, ratably among
the Administrative Agent, the Issuing Lender and PNC Bank (as the lender of
Swing Loans) in proportion to the respective amounts described in this clause
First payable to them;

(ii) Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;

(iii) Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and Reimbursement Obligations, ratably among
the Lenders in proportion to the respective amounts described in this clause
Third payable to them;

(iv) Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Reimbursement Obligations and payment obligations then
owing under Lender Provided Interest Rate Hedges, Lender Provided Foreign
Currency Hedges, Lender Provided Commodity Hedges, and Other Lender Provided
Financial Service Products, ratably among the Lenders, the Issuing Lender, and
the Lenders or Affiliates of Lenders which provide Lender Provided Interest Rate
Hedges, Lender Provided Foreign Currency Hedges, Lender Provided Commodity
Hedges, and Other Lender Provided Financial Service Products, in proportion to
the respective amounts described in this clause Fourth held by them;

(v) Fifth, to the Administrative Agent for the account of the Issuing Lender, to
cash collateralize any undrawn amounts under outstanding Letters of Credit; and



--------------------------------------------------------------------------------

(vi) Last, the balance, if any, to the Loan Parties or as required by Law.

Notwithstanding the foregoing, amounts received from any Loan Party that is not
an Eligible Contract Participant shall not be applied to any Excluded Swap
Obligations owing to any Lender providing a Lender Provided Interest Rate Hedge,
Lender Provided Foreign Currency Hedges or Lender Provided Commodity Hedges, (it
being understood, that in the event that any amount is applied to Obligations
other than Excluded Swap Obligations as a result of this sentence, the
Administrative Agent shall make such adjustments as it determines are
appropriate to distributions pursuant to this Section 8.2.5 [Application of
Proceeds] from amounts received from Eligible Contract Participants to ensure,
as nearly as possible, that the proportional aggregate recoveries with respect
to Obligations described in above paragraphs of this Section 8.2.5 [Application
of Proceeds] by Lenders providing Lender Provided Interest Rate Hedges, Lender
Provided Foreign Currency Hedges or Lender Provided Commodity Hedges that are
the holders of any Excluded Swap Obligations are the same as the proportional
aggregate recoveries with respect to other Obligations pursuant to the above
paragraphs of this Section 8.2.5 [Application of Proceeds]).

9. Section 9.10 [Authorization to Release Guarantors] of the Credit Agreement is
hereby deleted in its entirety and in its stead is inserted the following:

9.10 Authorization to Release Guarantors and Collateral.

(i) The Lenders and Issuing Lenders authorize the Administrative Agent to
release any Guarantor from its obligations under the Guaranty Agreement if the
ownership interests in such Guarantor are sold or otherwise disposed of or
transferred to persons other than Loan Parties or Subsidiaries of the Loan
Parties in a transaction permitted under Section 7.2.4 [Disposition of Assets or
Subsidiaries] or 7.2.3 [Liquidations, Mergers, Consolidations, Acquisitions].

(ii) The Lenders and Issuing Lenders authorize the Administrative Agent, without
the necessity of any notice to or further consent from such Lenders, from time
to time, to take any actions with respect to any Springing Lien Collateral or
Collateral Documents which may be necessary to perfect and maintain the Liens
upon the Springing Lien Collateral granted pursuant to the Collateral Documents.
The Administrative Agent is further authorized (but not obligated) on behalf of
the Lenders, without the necessity of any notice to or further consent from the
Lenders, from time to time, to take any action in exigent circumstances as may
be reasonably necessary to preserve any rights or privileges of the Lenders
under the Collateral Documents. By accepting the benefit of the Liens granted
pursuant to the Collateral Documents, each Lender hereby agrees to the terms of
this Section 9.10(ii).

(iii) The Lenders and Issuing Lender hereby irrevocably authorize the
Administrative Agent to terminate and release any Lien granted to or held by the
Administrative Agent upon any Springing Lien Collateral upon Payment in Full or
pursuant to terms and conditions of any provision of this Agreement providing
for a Lien release with respect to such Springing Lien Collateral.



--------------------------------------------------------------------------------

(iv) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Springing Lien Collateral, the
existence, priority or perfection of the Administrative Agent’s Lien thereon, or
any certificate prepared by any Loan Party in connection therewith, nor shall
the Administrative Agent be responsible or liable to the Lenders for any failure
to monitor or maintain any portion of the Collateral.

10. The Credit Agreement is hereby amended by inserting a new Exhibit 7.1.10
[Security Agreement] in the form set forth on Exhibit 7.1.10 to this Eighth
Amendment.

11. The “List of Schedules and Exhibits” following the table of contents in the
Credit Agreement is hereby deleted in its entirety and in its stead is inserted
the “List of Schedules and Exhibits” as set forth on Annex A hereto.

12. The provisions of Sections 2 through 11 of this Eighth Amendment shall not
become effective until the Administrative Agent has received the following
items, each in form and substance acceptable to the Administrative Agent and its
counsel:

 

  (a) this Eighth Amendment, duly executed by each of the Loan Parties and the
Required Lenders;

 

  (b) the Security Agreement and any other Collateral Document, duly executed by
each of the Loan Parties and the Administrative Agent;

 

  (c) A written opinion of counsel for the Loan Parties, dated the date hereof,
for the benefit of the Administrative Agent and each Lender and in form and
substance satisfactory to the Administrative Agent and its counsel;

 

  (d) A certificate of each of the Loan Parties signed by an Authorized Officer,
dated the date hereof, stating that the Loan Parties are in compliance with each
of their representations; warranties, covenants and conditions of the Credit
Agreement and no Event of Default or Potential Default exists (prior to and
after giving effect to this Eighth Amendment, the Security Agreement or any
other Collateral Document), and no Material Adverse Change has occurred since
the date of the last audited financial statements of ATI and its Subsidiaries
delivered to the Administrative Agent;

 

  (e)

A certificate signed by the Secretary, an Assistant Secretary, Officer or
Manager, as the case may be, of each of the Loan Parties, dated the date hereof,
certifying as appropriate as to: (a) all action taken by each Loan Party in
connection with this Eighth Amendment, the Security Agreement and any other Loan
Documents; (b) the names of the Authorized Officers authorized to sign the
Amendment, the Security



--------------------------------------------------------------------------------

  Agreement and the other Collateral Documents, as the case may be, and their
true signatures; and (c) to the extent that an Loan Party’s organizational
documents have changed since the date last certified by such Loan Party to the
Administrative Agent, copies of its organizational documents as in effect on the
date hereof certified by the appropriate state official where such documents are
filed in a state office together with certificates from the appropriate state
officials as to the continued existence and good standing of each Loan Party in
each state where organized or qualified to do business;

 

  (f) Evidence that adequate insurance required to be maintained under the
Credit Agreement is in full force and effect, in form and substance satisfactory
to the Administrative Agent and its counsel;

 

  (g) Lien searches in acceptable scope and with acceptable results;

 

  (h) All regulatory approvals and licenses have been obtained by the Loan
Parties, and there are no legal or regulatory prohibitions restricting the Loan
Parties from entering into this Eighth Amendment, the Security Agreement or any
other Collateral Document;

 

  (i) payment of all fees and expenses owed to the Administrative Agent, and the
Administrative Agent’s counsel in connection with this Eighth Amendment, the
Security Agreement and the Loan Documents (including, without limitation, any
such fees and expenses payable pursuant to any fee letter entered into between
the Borrowers and the Administrative Agent in connection herewith); and

 

  (j) such other documents as may be reasonably requested by the Administrative
Agent.

13. Each Loan Party hereby reconfirms and reaffirms all representations and
warranties, agreements and covenants made by it pursuant to the terms and
conditions of the Credit Agreement, except as such representations and
warranties, agreements and covenants may have heretofore been amended, modified
or waived in writing in accordance with the Credit Agreement.

14. Each Loan Party acknowledges and agrees that each and every document,
instrument or agreement, which at any time has secured the Obligations
including, without limitation, the Guaranty Agreements, hereby continues to
secure the Obligations.

15. Each Loan Party hereby represents and warrants to the Lenders and the
Administrative Agent that (i) such Loan Party has the legal power and authority
to execute and deliver this Eighth Amendment, the Security Agreement and the
other Collateral Documents (collectively, the “Amendment Documents”), (ii) the
officers of such Loan Party executing the Amendment Documents have been duly
authorized to execute and deliver the same and bind such Loan Party with respect
to the provisions hereof, (iii) the execution and delivery hereof by such Loan
Party and the performance and observance by such Loan Party of the provisions



--------------------------------------------------------------------------------

hereof and of the Credit Agreement and Amendment Documents do not violate or
conflict with the organizational agreements of such Loan Party or any law
applicable to such Loan Party or result in a breach of any provision of or
constitute a default under any other agreement, instrument or document binding
upon or enforceable against such Loan Party, and (iv) the Amendment Documents
and the Credit Agreement constitute legal, valid and binding obligations of such
Loan Party in every respect, enforceable in accordance with their respective
terms.

16. Each Loan Party represents and warrants that (i) no Event of Default exists
under the Credit Agreement, nor will any occur as a result of the execution and
delivery of the Amendment Documents or the performance or observance of any
provision hereof, and (ii) it presently has no known claims or actions of any
kind at law or in equity against any Lender or the Administrative Agent arising
out of or in any way relating to the Credit Agreement, the Amendment Documents
or the other Loan Documents.

17. Each reference to the Credit Agreement that is made in the Credit Agreement
or any other document executed or to be executed in connection therewith shall
hereafter be construed as a reference to the Credit Agreement as amended hereby.

18. The agreements contained in this Eighth Amendment are limited to the
specific agreements made herein. Except as amended hereby, all of the terms and
conditions of the Credit Agreement and the other Loan Documents shall remain in
full force and effect. This Eighth Amendment amends the Credit Agreement and is
not a novation thereof.

19. Each Amendment Document may be executed in any number of counterparts and by
the different parties hereto on separate counterparts each of which, when so
executed, shall be deemed to be an original, but all such counterparts shall
constitute but one and the same instrument.

20. This Eighth Amendment shall be governed by, and shall be construed and
enforced in accordance with, the Laws of the Commonwealth of Pennsylvania
without regard to the principles of the conflicts of law thereof. Each Loan
Party hereby consents to the jurisdiction and venue of the Court of Common Pleas
of Allegheny County, Pennsylvania and the United States District Court for the
Western District of Pennsylvania with respect to any suit arising out of or
mentioning this Eighth Amendment.

[INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto have
caused this Eighth Amendment to be duly executed by their duly authorized
officers the day and year first above written.

 

      BORROWERS: WITNESS:       ATI FUNDING CORPORATION

/s/ M. P. Earnest

      By:   

/s/ Rose Marie Manley

      Name:    Rose Marie Manley       Title:    President WITNESS:       TDY
HOLDINGS, LLC

/s/ M. P. Earnest

      By:   

/s/ Rose Marie Manley

      Name:    Rose Marie Manley       Title:    President       GUARANTORS:
WITNESS:       ALLEGHENY TECHNOLOGIES INCORPORATED

/s/ M. P. Earnest

      By:   

/s/ Patrick J. DeCourcy

      Name:    Patrick J. DeCourcy       Title:    Senior Vice President,
Finance and Chief Financial Officer WITNESS:       ATI OPERATING HOLDINGS, LLC

/s/ M. P. Earnest

      By:   

/s/ Patrick J. DeCourcy

      Name:    Patrick J. DeCourcy       Title:    President WITNESS:      
OREGON METALLURGICAL, LLC (formerly known as “OREGON METALLURGICAL CORPORATION”)

/s/ M. P. Earnest

      By:   

/s/ Patrick J. DeCourcy

      Name:    Patrick J. DeCourcy       Title:    Executive Vice President



--------------------------------------------------------------------------------

WITNESS:       ALLEGHENY LUDLUM, LLC (formerly known as “ALLEGHENY LUDLUM
CORPORATION”)

/s/ M. P. Earnest

      By:   

/s/ Patrick J. DeCourcy

      Name:    Patrick J. DeCourcy       Title:    Executive Vice President
WITNESS:       ATI PROPERTIES, INC.

/s/ M. P. Earnest

      By:   

/s/ John E. Grosselin, III

      Name:    John E. Grosselin, III       Title:    Vice President WITNESS:   
   TDY INDUSTRIES, LLC (formerly known as “TDY INDUSTRIES, INC.”)

/s/ M. P. Earnest

      By:   

/s/ Patrick J. DeCourcy

      Name:    Patrick J. DeCourcy       Title:    President WITNESS:       ALC
FUNDING CORPORATION

/s/ M. P. Earnest

      By:   

/s/ Rose Marie Manley

      Name:    Rose Marie Manley       Title:    President WITNESS:       JEWEL
ACQUISITION, LLC

/s/ M. P. Earnest

      By:   

/s/ Patrick J. DeCourcy

      Name:    Patrick J. DeCourcy       Title:    Executive Vice President
WITNESS:       JESSOP STEEL, LLC

/s/ M. P. Earnest

      By:   

/s/ Patrick J. DeCourcy

      Name:    Patrick J. DeCourcy       Title:    Executive Vice President



--------------------------------------------------------------------------------

WITNESS:       INTERNATIONAL HEARTH MELTING, LLC       By:    OREGON
METALLURGICAL, LLC, its Sole Manager

/s/ M. P. Earnest

      By:   

/s/ Patrick J. DeCourcy

      Name:    Patrick J. DeCourcy       Title:    Executive Vice President
WITNESS:       ATI PRECISION FINISHING, LLC (formerly known as “ROME METALS,
LLC”)

/s/ M. P. Earnest

      By:   

/s/ Patrick J. DeCourcy

      Name:    Patrick J. DeCourcy       Title:    Executive Vice President
WITNESS:       TI OREGON, INC.

/s/ M. P. Earnest

      By:   

/s/ Patrick J. DeCourcy

      Name:    Patrick J. DeCourcy       Title:    Executive Vice President
WITNESS:       TITANIUM WIRE CORPORATION

/s/ M. P. Earnest

      By:   

/s/ Patrick J. DeCourcy

      Name:    Patrick J. DeCourcy       Title:    Executive Vice President
WITNESS:       ATI CANADA HOLDINGS, INC.

/s/ M. P. Earnest

      By:   

/s/ Patrick J. DeCourcy

      Name:    Patrick J. DeCourcy       Title:    President



--------------------------------------------------------------------------------

WITNESS:       ALLEGHENY TECHNOLOGIES INTERNATIONAL, INC.

/s/ M. P. Earnest

      By:   

/s/ Patrick J. DeCourcy

      Name:    Patrick J. DeCourcy       Title:    President WITNESS:       AII
INVESTMENT CORP.

/s/ M. P. Earnest

      By:   

/s/ Rose Marie Manley

      Name:    Rose Marie Manley       Title:    President WITNESS:      
ENVIRONMENTAL, INC.

/s/ M. P. Earnest

      By:   

/s/ Patrick J. DeCourcy

      Name:    Patrick J. DeCourcy       Title:    President WITNESS:       AII
ACQUISITION, LLC

/s/ M. P. Earnest

      By:   

/s/ Patrick J. DeCourcy

      Name:    Patrick J. DeCourcy       Title:    President WITNESS:       ATI
TITANIUM LLC

/s/ M. P. Earnest

      By:   

/s/ Patrick J. DeCourcy

      Name:    Patrick J. DeCourcy       Title:    President



--------------------------------------------------------------------------------

WITNESS:       ATI FLOWFORM PRODUCTS, LLC

/s/ M. P. Earnest

      By:   

/s/ Patrick J. DeCourcy

      Name:    Patrick J. DeCourcy       Title:    President WITNESS:       ATI
ALLEGHENY LUDLUM, INC.

/s/ M. P. Earnest

      By:   

/s/ Patrick J. DeCourcy

      Name:    Patrick J. DeCourcy       Title:    Executive Vice President



--------------------------------------------------------------------------------

AGENTS AND LENDERS: PNC BANK, NATIONAL ASSOCIATION, as a Lender and as
Administrative Agent By:  

/s/ David B. Gookin

Name:   David B. Gookin Title:   Executive Vice President CITIBANK, N.A., as a
Lender and as Co-Syndication Agent By:  

/s/ John Tucker

Name:   John Tucker Title:   Vice President JPMORGAN CHASE BANK, N.A., as a
Lender and as Co-Syndication Agent By:  

/s/ Peter S. Predun

Name:   Peter S. Predun Title:   Executive Director BANK OF AMERICA N.A., for
itself, as a Lender and as Co-Documentation Agent, and as successor by merger to
LASALLE BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Mike Delaney

Name:   Mike Delaney Title:   Director



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender and as Co-Documentation
Agent By:  

/s/ Belinda Tucker

Name:   Belinda Tucker Title:   Managing Director CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH, as a Lender and as a Co-Managing Agent By:  

/s/ Alain Daoust

Name:   Alain Daoust Title:   Authorized Signatory By:  

/s/ Remy Riester

Name:   Remy Riester Title:   Authorized Signatory WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Lender and as Co-Managing Agent By:  

/s/ James Travagline

Name:   James Travagline Title:   Director THE BANK OF NEW YORK MELLON, as a
Lender and as Co-Managing Agent By:  

/s/ William M. Feathers

Name:   William M. Feathers Title:   Vice President



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:  

/s/ Dmitriy Barskiy

Name:   Dmitriy Barskiy Title:   Authorized Signatory HSBC BANK USA, NATIONAL
ASSOCIATION, as a Lender By:  

/s/ Christopher S. Helmeci

Name:   Christopher S. Helmeci Title:   Senior Vice President/Relationship
Manager



--------------------------------------------------------------------------------

EXHIBIT 7.1.10

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (this “Agreement”) is made and entered into as of
October 15, 2014 by and among each of the Persons listed as GRANTORS on the
signature pages hereto (each a “Grantor” and collectively the “Grantors”) and
PNC Bank, National Association. as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders (as defined herein). Capitalized terms
used herein and not otherwise defined herein shall have the respective meanings
set forth in the Credit Agreement (as defined herein).

W I T N E S S E T H:

WHEREAS, ATI Funding Corporation, a Delaware corporation (“ATI Funding”), TDY
Holdings, LLC, a Delaware limited liability company (“TDYH”) (ATI Funding and
TDYH are each, a “Borrower” and collectively, the “Borrowers”), the Guarantors
from time to time party thereto, the Administrative Agent and such other
financial institutions from time to time party thereto (each, a “Lender” and
collectively, the “Lenders”) entered into that certain Credit Agreement, dated
July 31, 2007, as amended by (i) that certain First Amendment to Credit
Agreement, dated May 29, 2009, among the Borrowers, the Guarantors, the Lenders
and the Administrative Agent, (ii) that certain Second Amendment to Credit
Agreement, dated December 22, 2010, among the Borrowers, the Guarantors, the
Lenders and the Administrative Agent, (iii) that certain Third Amendment to
Credit Agreement, dated March 11, 2011, among the Borrowers, the Guarantors, the
Lenders and the Administrative Agent, (iv) that certain Fourth Amendment to
Credit Agreement, dated November 9, 2011, among the Borrowers, the Guarantors,
the Lenders and the Administrative Agent, (v) that certain Fifth Amendment to
Credit Agreement, dated April 4, 2012, among the Borrowers, the Guarantors, the
Lenders and the Administrative Agent, (vi) that certain Sixth Amendment to
Credit Agreement, dated May 31, 2013, among the Borrowers, the Guarantors, the
Lenders and the Administrative Agent, (vii) that certain Seventh Amendment to
Credit Agreement, dated September 26, 2013, among the Borrowers, the Guarantors,
the Lenders and the Administrative Agent, and (viii) that certain Eighth
Amendment to Credit Agreement, dated October 15, 2014 (the “Eighth Amendment”),
among the Borrowers, the Guarantors, the Lenders and the Administrative Agent
(as further amended, restated, modified or supplemented from time to time, the
“Credit Agreement”); and

WHEREAS, pursuant to the terms of the Credit Agreement, the Lenders have agreed
to make extensions of credit to the Borrowers upon the terms and subject to the
conditions set forth therein, and pursuant to the Eighth Amendment the
obligations of the Lenders under the Credit Agreement are subject to the further
condition, among others, that the Grantors, from time to time in accordance with
the terms and provisions hereof and of the Credit Agreement, grant to and create
in favor of the Administrative Agent (for itself and for the benefit of the
Lenders) a first priority security interest in the Collateral (as hereinafter
defined) pursuant to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the Obligations (as defined in the Credit
Agreement), and of other good and valuable consideration, the receipt and
sufficiency of which are



--------------------------------------------------------------------------------

hereby acknowledged by the Grantors, and in order to induce the Administrative
Agent and the Lenders to enter into the Credit Agreement and make the Loans (as
defined in the Credit Agreement) and issue the Letters of Credit (as defined in
the Credit Agreement), the Grantors, intending to be legally bound hereby,
covenant and agree as follows:

Section 1. Definitions. In addition to the words and terms defined elsewhere in
this Security Agreement:

(a) words and terms defined in the Credit Agreement or the Code (as hereinafter
defined) shall, unless the context hereof clearly requires otherwise, have the
same meaning herein as therein provided; and

(b) the following words and terms shall have the following meanings,
respectively, unless the context hereof clearly requires otherwise:

(i) “Accounts” shall have the meaning given to that term in the Code.

(ii) “Code” shall mean the Uniform Commercial Code as in effect on the date of
this Security Agreement and as amended from time to time, in the Commonwealth of
Pennsylvania.

(iii) “Collateral” shall mean, collectively, (a) the Accounts and Inventory, and
(b) solely to the extent related to any of the foregoing items listed in
subsection (a) above, Proceeds, Supporting Obligations, Chattel Paper,
Documents, Electronic Chattel Paper, General Intangibles, Instruments and
Letter-of-Credit Rights of each Grantor, whether now owned or acquired in the
future.

(iv) “Event of Default” shall mean (i) any of the Events of Default described in
the Credit Agreement or any of the other Loan Documents and (ii) any default by
the Grantors in the performance of their obligations under this Security
Agreement.

(v) “Inventory” shall have the meaning given to that term in the Code.

(vi) “Prior Security Interest” shall mean a continuing, enforceable, perfected
security interest under the Code which is prior and superior to all Liens and
the rights of all third parties in the Collateral, except as may be otherwise
provided in the Credit Agreement.

(vii) “Proceeds” shall have the meaning given to that term in the Code.

(viii) “Security Agreement” shall mean this Security Agreement and all documents
or annexes attached hereto or referred to herein, as any or all of the foregoing
may be supplemented or amended from time to time.

(ix) “Supporting Obligations” shall have the meaning given to that term in the
Code.

Section 2. Security Interest. As security for the full and timely payment of the
Obligations in accordance with the terms of this Security Agreement, the Credit
Agreement and



--------------------------------------------------------------------------------

the other Loan Documents and the full and timely payment and performance of the
obligations of the Grantors under this Security Agreement, the Credit Agreement
and the other Loan Documents, each Grantor hereby agrees that, immediately and
automatically upon the occurrence of a Springing Lien Trigger Event, each
Grantor shall be deemed to have granted to the Administrative Agent and the
Lenders a continuing, enforceable, perfected security interest under the Code in
and to such of the Collateral as is now owned or acquired after the date of this
Security Agreement by such Grantor and agrees that, upon filing of all
applicable UCC-1 financing statements with the appropriate offices (based on the
information set forth in Exhibit A and Exhibit B to this Security Agreement),
the Administrative Agent (for itself and for the benefit of the Lenders) shall
have a Prior Security Interest in and to such Collateral. If a Springing Lien
Trigger Event occurs and such security interest is deemed to have been granted
as set forth above, the security interest shall remain in effect until a
Collateral Release Date shall have occurred; provided that if any subsequent
Springing Lien Trigger Event shall occur, the Grantors shall be deemed to have
again granted the security interest to the Administrative Agent and the Lenders,
as set forth above and in Section 7.1.10 [Springing Lien] of the Credit
Agreement.

Section 3. Rights and Remedies of a Secured Party. In addition to all rights and
remedies given to the Administrative Agent pursuant to the Credit Agreement,
this Security Agreement and the other Loan Documents, the Administrative Agent
(for itself and for the benefit of the Lenders) shall have, during each
Collateral Period, all of the rights and remedies of a secured party under the
Code (whether or not the Code applies to the Collateral).

Section 4. Provisions Applicable to the Grantors and the Collateral. The parties
agree that the following provisions shall be applicable to the Grantors and the
Collateral:

(a) The Grantors covenant and agree that, at all times during the term of this
Security Agreement, each shall keep accurate and complete books and records
concerning the Collateral that is now owned or acquired after the date of this
Security Agreement by a Grantor, in accordance with GAAP, if and to the extent
applicable, at the locations set forth on Exhibit A attached hereto and made a
part hereof and at no other location without complying with the requirements set
forth in Section 4(j) of this Security Agreement.

(b) The Administrative Agent or its representatives shall, at all times during
the continuance of a Collateral Period, have the right during regular business
hours of the Grantors and upon twenty-four (24) hours’ advance notice to the
Grantors (or at any time if an Event of Default shall have occurred and shall be
continuing) to examine and inspect the Collateral and to review the books and
records of the Grantors concerning the Collateral.

(c) The Grantors shall, at all times during the continuance of a Collateral
Period, keep the Collateral, as applicable, that is now owned or acquired after
the date of this Security Agreement by the Grantors at the locations set forth
on Exhibit A (which Exhibit A may be updated from time to time by the Grantors
upon three (3) days’ prior notice) attached hereto and made a part hereof and at
no other location without the prior written consent of the Administrative Agent,
except as may be otherwise set forth in the Credit Agreement; provided, however,
this subsection (c) shall not apply to Inventory: (i) in-transit in the ordinary
course of business; (ii) located at third-party suppliers or processors in the
ordinary course of business; or (iii) to the extent the book value of such
Inventory does not exceed Fifty Million and 00/100 Dollars ($50,000,000.00),
warehouseman or other bailees.



--------------------------------------------------------------------------------

(d) [Reserved].

(e) Promptly upon request of the Administrative Agent during the continuance of
a Collateral Period, the Grantors shall furnish the Administrative Agent with
such information and documents regarding the Collateral at such times and in
such form and detail as the Administrative Agent may reasonably request.

(f) Promptly upon request of the Administrative Agent during the continuance of
a Collateral Period, the Grantors shall deliver to the Administrative Agent,
without limitation, (1) evidence of the Grantors’ Accounts and statements
showing the aging, identification, reconciliation and collection thereof and
(2) reports as to the Grantors’ Inventory and sales, shipment, damage or loss
thereof, all of the foregoing to be certified by an authorized officer or other
employee of the Grantors.

(g) Notwithstanding any Prior Security Interest in the Collateral granted to and
created in favor of the Administrative Agent (for itself and for the benefit of
the Lenders) under this Security Agreement, the Grantors shall have the right
until one or more Events of Default shall occur, at their own cost and expense,
to enforce payment of the Accounts, the Chattel Paper and the Electronic Chattel
Paper and to enforce their contract rights.

(h) The Administrative Agent shall have the right at any time, upon the
occurrence and during the continuance of an Event of Default, to give notice of
the security interest created hereby to account debtors obligated to any
Grantor, to take over and direct collection of the Accounts, the Chattel Paper
and the Electronic Chattel Paper, to notify such account debtors to make payment
directly to the Administrative Agent and to enforce payment of the Accounts, the
Chattel Paper and the Electronic Chattel Paper and to enforce such Grantor’s
contract rights. It is understood and agreed by the Grantors that the
Administrative Agent shall have no liability whatsoever under this Security
Agreement except for its own gross negligence or willful misconduct.

(i) Each Grantor represents and warrants as of the date of this Security
Agreement that the exact legal name, the type of entity, the jurisdiction of
organization, the organizational identification number and tax identification
number of each Grantor is as set forth on Exhibit B attached hereto and made a
part hereof. Each Grantor covenants and agrees that it will not change its legal
name, its type of entity, its jurisdiction of organization, its organizational
identification number or its tax identification number without (i) providing the
Administrative Agent prior written notice of its intention to do so,
(ii) providing the Administrative Agent with such information in connection
therewith as the Administrative Agent may reasonably request, and (iii) taking
such action, satisfactory to the Administrative Agent, as may be necessary to
maintain at all times the priority of the security interest in the Collateral
granted hereunder.



--------------------------------------------------------------------------------

(j) If a Grantor desires to establish a new location for its place of business
or chief executive office, as the case may be, or to change its legal entity
name or maintain records concerning Collateral, it shall first, with respect to
each such new location or name:

(i) give the Administrative Agent written notice of its intention to do so and
provide the Administrative Agent with such information in connection therewith
as the Administrative Agent may reasonably request; and

(ii) take such action, satisfactory to the Administrative Agent including,
without limitation, all action required by Section 6 hereof, as may be necessary
to maintain at all times the priority of the security interest in the Collateral
granted hereunder.

(k) Each Grantor shall at any time during the continuance of a Collateral
Period, take such commercially reasonable efforts as the Administrative Agent
may request (i) to cause any bailee having possession of any of the Collateral
with a book value in excess of Five Million and 00/100 Dollars ($5,000,000.00)
to provide to the Administrative Agent a written acknowledgement of the Lenders’
security interest in such Collateral, in form and substance satisfactory to the
Administrative Agent and (ii) otherwise to ensure the continued perfection and
priority of the Lenders’ security interest in any of the Collateral and of the
preservation of its rights therein.

Section 5. Actions with Respect to Accounts. Upon the occurrence and during the
continuance of an Event of Default,, each Grantor shall be deemed to have
irrevocably and automatically appointed the Administrative Agent (and any of the
Administrative Agent’s designated officers, employees or agents) as its true and
lawful attorney-in-fact with power to sign its name and to take any of the
following actions, in its name or in the name of the Administrative Agent, as
the Administrative Agent may determine (except as expressly limited in this
Section 5) without notice to such Grantor and at such Grantor’s expense:

(a) Verify the validity and amount of, or any other matter relating to, the
Collateral by mail, telephone, telegraph or otherwise;

(b) Upon the occurrence and during the continuance of an Event of Default,
notify all account debtors that the Accounts have been assigned to the
Administrative Agent and that the Lenders have a security interest in the
Accounts;

(c) Upon the occurrence and during the continuance of an Event of Default,
direct all account debtors to make payment of all Accounts directly to the
Administrative Agent;

(d) Upon the occurrence and during the continuance of an Event of Default, take
control in any manner of any cash or non-cash items of payment or proceeds of
Accounts;

(e) Upon the occurrence and during the continuance of an Event of Default, in
any case and for any reason, notify the United States Postal Service to change
the addresses for delivery of mail addressed to the Grantor to such address as
the Administrative Agent may designate;

(f) Upon the occurrence and during the continuance of an Event of Default, in
any case and for any reason, receive, open and dispose of all mail addressed to
such Grantor;



--------------------------------------------------------------------------------

(g) Upon the occurrence and during the continuance of an Event of Default, take
control in any manner of any rejected, returned, stopped-in-transit or
repossessed goods relating to Accounts;

(h) Upon the occurrence and during the continuance of an Event of Default,
enforce payment of and collect any Accounts, by legal proceedings or otherwise,
and for such purpose the Administrative Agent may:

(i) Demand payment of any Accounts or direct any account debtors to make payment
of Accounts directly to the Administrative Agent;

(ii) Receive and collect all monies due or to become due to such Grantor;

(iii) Exercise all of such Grantor’s rights and remedies with respect to the
collection of Accounts;

(iv) Settle, adjust, compromise, extend, renew, discharge or release Accounts;

(v) Sell or assign Accounts on such terms, for such amounts and at such times as
the Administrative Agent deems advisable;

(vi) Prepare, file and sign such Grantor’s name on any Proof of Claim or similar
documents in any proceeding filed under federal or state bankruptcy, insolvency,
reorganization or other similar Law as to any account debtor;

(vii) Prepare, file and sign such Grantor’s name on any Notice of Lien, Claim of
Mechanic’s Lien, Assignment or Satisfaction of Lien or Mechanic’s Lien, or
similar document in connection with the Collateral;

(viii) Endorse the name of such Grantor upon any chattel papers, documents,
instruments, invoices, freight bills, bills of lading, or similar documents or
agreements relating to Accounts or goods pertaining to Accounts or upon any
checks or other medium of payment or evidence of security interest that may come
into the Administrative Agent’s possession;

(ix) Sign the name of such Grantor to verifications of Accounts and notices of
Accounts sent by account debtors to such Grantor; or

(x) Take all other actions necessary or desirable to protect such Grantor’s
interest(s) in the Accounts.

Each Grantor ratifies and approves all acts of said attorneys and agrees that
said attorneys shall not be liable for any acts of commission or omission, nor
for any error of judgment or mistake of fact or law. This power, being coupled
with an interest, is irrevocable until the Obligations are paid in full and the
Grantors shall have performed all of their obligations under this Security
Agreement. Each Grantor further agrees to use its best efforts to assist the
Administrative Agent in the collection and enforcement of the Accounts and will
not hinder, delay or impede the Administrative Agent in any manner in its
collection and enforcement of the Accounts.



--------------------------------------------------------------------------------

Section 6. Preservation and Protection of Security Interest. Each Grantor
represents and warrants that it has (or will have upon its acquisition of such
Collateral), and covenants and agrees that at all times during the term of this
Security Agreement it will have, good and valid title to the Collateral from
time to time owned or acquired by it free and clear of all Liens, except those
in favor of the Administrative Agent and those permitted under the Credit
Agreement, and shall defend the Collateral against the claims and demands of all
Persons whomsoever other than the holders of any Permitted Liens. Each Grantor
covenants and agrees that each shall not (i) borrow against the Collateral or
any portion of the Collateral from any other Person, except as may otherwise be
permitted under the Credit Agreement, (ii) grant or create or permit to attach
or exist any Lien on, of or in any of the Collateral or any portion of the
Collateral, except those in favor of the Administrative Agent and Permitted
Liens, (iii) permit any levy or attachment to be made against the Collateral or
any portion of the Collateral or (iv) permit any financing statements or such
other instruments or notices with respect to security interests to be on file
with respect to any of the Collateral, except financing statements or such other
instruments of notice in favor of the Administrative Agent and as otherwise
permitted under the Credit Agreement. Upon a Springing Lien Trigger Date and at
all times during a Collateral Period, each Grantor shall faithfully preserve and
protect the Lenders’ security interest in the Collateral and shall, at its own
cost and expense, cause or assist the Administrative Agent to cause that
security interest to be perfected and continue perfected so long as the
Obligations or any portion of the Obligations are outstanding, unpaid or
executory. For purposes of the perfection of the Lenders’ security interest in
the Collateral in accordance with the requirements of this Security Agreement,
each Grantor authorizes the Administrative Agent, upon a Springing Lien Trigger
Date and at any time during a Collateral Period, to file financing statements,
continuation statements and amendments thereto that describe the Collateral. If
any such financing statement, continuation statement or amendment requires the
signature of such Grantor, it may be signed by the Administrative Agent on
behalf of such Grantor. Each Grantor shall from time to time during a Collateral
Period, at the request of the Administrative Agent, file or record, or cause to
be filed or recorded, such other instruments, documents and notices, including
financing statements, and assignments, as the Administrative Agent may
reasonably deem necessary or advisable from time to time in order to perfect and
continue perfected such security interest. Upon a Springing Lien Trigger Date
and at any time during a Collateral Period, each Grantor shall do all such other
acts and things, shall execute and deliver all such other instruments and
documents, including further security agreements, pledges, endorsements,
assignments and notices, and shall furnish any other information as the
Administrative Agent, in its discretion, may reasonably deem necessary or
advisable from time to time in order to perfect and preserve the priority of
such security interest as a first lien security interest in the Collateral prior
to the rights of all Persons except as may otherwise be provided in the Credit
Agreement. Upon a Springing Lien Trigger Date, each Grantor shall be deemed to
have automatically and irrevocably appointed the Administrative Agent (and any
of the Administrative Agent’s designated officers, employees and/or agents) as
the attorney-in-fact of the Grantors to take such action as the Administrative
Agent may reasonably deem necessary from time to time to preserve, perfect and
continue perfected the Lenders’ security interest in the Collateral in
accordance with the requirements of this Security Agreement including, but not
limited to, signing any financing statements or



--------------------------------------------------------------------------------

amendments to financing statements evidencing the Administrative Agent’s
security interest in the Collateral for and on behalf of such Grantor. Each
Grantor agrees that a carbon, photographic or other reproduction of this
Security Agreement or financing statement is sufficient as a financing statement
and may be filed instead of the original. Upon the occurrence of a Collateral
Release Date or Release Event, as the case may be, the Administrative Agent
shall, at the sole expense of the Grantors, promptly but in any event within
thirty (30) days of such occurrence, take such action as is reasonably necessary
to file UCC-3 termination statements or other termination documents, as
applicable, with respect to filings made by or on behalf of the Administrative
Agent hereunder and, in the event the Administrative Agent shall not have taken
such action as required hereunder, each Grantor shall be authorized by the
Administrative Agent (for itself and on behalf of the Lenders) to file such
UCC-3 termination statements or such other termination documents with respect to
such filings.

Section 7. Insurance. Risk of loss of, damage to, or destruction of the
applicable Collateral is on the Grantors. The Grantors shall insure the
applicable Collateral against such risks and casualties and in such amounts and
with such insurance companies as is set forth in the Credit Agreement. If the
Grantors fail to effect and keep in full force and effect such insurance, or
fail to pay the premiums when due, the Administrative Agent may (but shall not
be obligated to) do so for the account of the Grantors and add the cost thereof
to the Obligations. Upon a Springing Lien Trigger Date and at any time during a
Collateral Period, each Grantor agrees to cause the Administrative Agent to be
added by endorsement, in form and substance reasonably satisfactory to the
Administrative Agent, as a lenders’ loss payee (for itself and the benefit of
the Lenders) to all applicable policies of commercial property insurance of any
Grantor, as the Administrative Agent’s interests may appear, or otherwise assign
and set over to the Administrative Agent all monies which may become payable on
account of such insurance with respect to any loss event(s) involving Inventory
to the extent both the insurance proceeds with respect to such Inventory exceed
Twenty-Five Million and 00/100 Dollars ($25,000,000.00) and no Event of Default
has occurred and is continuing during such Collateral Period and agrees to pay
over any such amounts to the Administrative Agent to the extent such Grantor or
Grantors have not used such proceeds to purchase or produce replacement
Inventory during the one hundred eighty (180) day period commencing on the date
such insurance proceeds become available to the such Grantor or Grantors. In the
event any such insurance proceeds are not eligible hereunder to be paid directly
to the applicable Grantor or Grantors as provided for above, each such Grantor
or Grantors shall direct the applicable insurer(s) to pay the Administrative
Agent any such amount so due. Upon a Springing Lien Trigger Date and during the
continuance of the applicable Collateral Period, the Administrative Agent shall
be automatically and irrevocably appointed the attorney-in-fact of each Grantor
to, following the occurrence and continuance of an Event of Default, endorse any
draft or check that may be payable to such Grantor in order to collect the
proceeds of such insurance. Subject to the terms and conditions of the Credit
Agreement, any balance of insurance proceeds remaining in the possession of the
Administrative Agent after payment in full of the Obligations shall be paid over
to such Grantor or its order.

Section 8. Maintenance and Repair; Control. Each Grantor shall maintain the
Collateral, and every portion thereof, in good condition (reasonable wear and
tear excepted), and shall pay and discharge all taxes, levies and other
impositions assessed or levied thereon. If such Grantor fails to do so after a
Springing Lien Trigger Date and during the continuance of the



--------------------------------------------------------------------------------

applicable Collateral Period, the Administrative Agent may (but shall not be
obligated to) pay the cost of such taxes, levies or impositions for the account
of such Grantor and add the amount of such payments to the Obligations. Each
Grantor which owns Collateral shall adopt and conscientiously adhere to a
well-designed internal control system with respect to such Collateral, and such
system shall be capable of permitting such Grantor and the Administrative Agent
to identify readily at any reasonable time the location and condition of each
and every item of such Collateral.

Section 9. Preservation of Rights Against Third Parties; Preservation of
Collateral in the Administrative Agent’s Possession. Until such time as the
Administrative Agent exercises its rights hereunder to effect direct collection
of the Accounts, the Chattel Paper and Electronic Chattel Paper, and to effect
the enforcement of the Grantors’ contract rights, each Grantor assumes full
responsibility for taking any and all steps to preserve rights in respect of the
Accounts, the Chattel Paper and Electronic Chattel Paper and its contracts
against third parties. The Administrative Agent shall be deemed to have
exercised reasonable care in the custody and preservation of such of the
Collateral as may come into its possession from time to time if the
Administrative Agent takes such action for that purpose as each Grantor shall
request in writing, provided that such requested action shall not, in the
judgment of the Administrative Agent, impair the security interest of the
Administrative Agent and the Lenders in the Collateral or their rights in, or
the value of, the Collateral, and, provided further, that the Administrative
Agent receives such written request in sufficient time to permit the
Administrative Agent to take the requested action.

Section 10. Events of Default and Remedies.

(a) If any one or more of the Events of Default shall occur, the Administrative
Agent may then, or at any time thereafter, so long as such default shall
continue, in any way permitted by Law foreclose the Lien in the Collateral
granted hereby or, upon ten (10) days prior written notice to the Grantors, sell
any or all Collateral at private sale at any time or place in one or more sales,
at such price or prices and upon such terms, either for cash or on credit, as
the Administrative Agent and the Lenders, in their sole discretion, may elect,
or sell any or all Collateral at public auction, either for cash or on credit,
as the Administrative Agent and the Lenders, in their sole discretion, may
elect, and at any such sale, the Administrative Agent may bid for and become the
purchaser of any or all such Collateral. Pending any such action, the
Administrative Agent may liquidate the Collateral.

(b) If any one or more of the Events of Default shall occur, the Administrative
Agent may then, or at any time thereafter, so long as such default shall
continue, grant extensions to or adjust claims of, or make compromises or
settlements with, debtors, the Grantors or any other Persons with respect to the
Collateral or any securities, guarantees or insurance applying thereon, without
notice to or the consent of any Grantor, without affecting the Grantor’s
liability under this Security Agreement, the Credit Agreement or the other Loan
Documents. Each Grantor waives notice of acceptance, of nonpayment, protest or
notice of protest of any Accounts, Chattel Paper or Electronic Chattel Paper or
any of its contract rights and any other notices to which the Grantor may be
entitled.



--------------------------------------------------------------------------------

(c) If any one or more of the Events of Default shall occur and be continuing,
then in any such event, the Administrative Agent and the Lenders shall have such
additional rights and remedies in respect of the Collateral or any portion
thereof as are provided by the Code (whether or not the Code applies to the
affected Collateral) and such other rights and remedies in respect thereof which
they may have at Law or in equity or under the Loan Documents including, without
limitation, the right to enter any premises where Collateral is located and take
possession and control thereof without demand or notice and without prior
judicial hearing or legal proceedings, which each Grantor expressly waives.

(d) The Administrative Agent shall apply the Proceeds of any sale or liquidation
of the Collateral and, subject to Section 7, any Proceeds received by the
Administrative Agent from insurance, in accordance with Section 8.2.5 of the
Credit Agreement. If such Proceeds are insufficient to pay the amounts required
by Law, the Grantors shall be liable for any deficiency.

(e) Upon the occurrence and during the continuance of any Event of Default, the
Grantors shall promptly following demand by the Administrative Agent assemble
the Collateral and make it available to the Administrative Agent at a place or
places to be designated by the Administrative Agent. The right of the
Administrative Agent under this paragraph to have the Collateral assembled and
made available to it is of the essence of this Security Agreement and the
Administrative Agent may, at its election, enforce such right by an action in
equity for injunctive relief or specific performance.

(f) If any one or more of the Events of Default shall occur or shall exist and
be continuing, then in any event, the Administrative Agent shall have the right
to use and operate under all trade names under which each Grantor does business.

Section 11. Continuing Validity of Obligations. The agreements and obligations
of the Grantors hereunder are continuing agreements and obligations, and are
absolute and unconditional irrespective of the genuineness, validity or
enforceability of the Credit Agreement, the Notes or any other instrument or
instruments now or hereafter evidencing the Obligations or any part thereof or
of the Loan Documents or any other agreement or agreements now or hereafter
entered into by the Administrative Agent or any Lender and the Grantors pursuant
to which the Obligations or any part thereof is issued or of any other
circumstance which might otherwise constitute a legal or equitable discharge of
such agreements and obligations. Without limitation upon the foregoing, such
agreements and obligations shall continue in full force and effect as long as
the Obligations or any part thereof remain outstanding and unpaid and shall
remain in full force and effect without regard to and shall not be released,
discharged or in any way affected by (i) any renewal, refinancing or refunding
of the Obligations in whole or in part, (ii) any extension of the time of
payment of the Notes or other instrument or instruments now or hereafter
evidencing the Obligations, or any part thereof, (iii) any compromise or
settlement with respect to the Obligations or any part thereof, or any
forbearance or indulgence extended to the Grantors, (iv) any amendment to or
modification of the terms of the Notes or other instrument or instruments now or
hereafter evidencing the Obligations or any part thereof or any other agreement
or agreements now or hereafter entered into by the Administrative Agent or any
Lender and the Grantors pursuant to which the Obligations or any part thereof is
issued or secured, (v) any substitution, exchange, or release of a portion of,
or failure to preserve, perfect



--------------------------------------------------------------------------------

or protect, or other dealing in respect of, the Collateral or any other property
or any security for the payment of the Obligations or any part thereof, (vi) any
bankruptcy, insolvency, arrangement, composition, assignment for the benefit of
creditors or similar proceeding commenced by or against the Grantors, (vii) any
dissolution, liquidation or termination of the Grantors for any reason
whatsoever or (viii) any other matter or thing whatsoever whereby the agreements
and obligations of the Grantors hereunder, would or might otherwise be released
or discharged. Each Grantor hereby waives notice of the acceptance of this
Security Agreement by the Administrative Agent. Notwithstanding any provisions
regarding joint and several liability found in any of the Credit Agreement, the
Notes or any other instrument or instruments now or hereafter evidencing the
Obligations or any part thereof or of the Loan Documents or any other agreement
or agreements now or hereafter entered into by the Administrative Agent or any
Lender and the Grantors pursuant to which the Obligations or any part thereof is
issued and without limiting the scope or extent of the liability of the
applicable Grantor as set forth in any of the foregoing, this Agreement shall
not constitute and shall not be construed as a guaranty by any Grantor (other
than Allegheny Technologies Incorporated, a Delaware corporation (“ATI”)) of any
obligations which ATI may have under this Agreement, any guaranty or any other
instrument or instruments now or hereafter evidencing the Obligations or any
part thereof or of the Loan Documents or any other agreement or agreements now
or hereafter entered into by the Administrative Agent or any Lender and ATI with
respect to the Obligations secured hereunder.

Section 12. Defeasance. Notwithstanding anything to the contrary contained in
this Security Agreement, upon Payment in Full, and performance of all other
obligations of the Loan Parties under the Loan Documents and termination or
expiration of all Lender Provided Interest Rate Hedges, Lender Provided Foreign
Currency Hedges and Other Lender Provided Financial Service Products, this
Security Agreement shall terminate and be of no further force and effect and at
the request of the Grantors, the Administrative Agent shall thereupon terminate
the Lenders’ security interest in the Collateral, if any. Until such time,
however, this Security Agreement shall be binding upon and inure to the benefit
of the parties, their successors and assigns, provided that the Grantors may not
assign this Security Agreement or any of their rights under this Security
Agreement or delegate any of their duties or obligations under this Security
Agreement and any such attempted assignment or delegation shall be null and
void. This Security Agreement is not intended and shall not be construed to
obligate the Administrative Agent to take any action whatsoever with respect to
the Collateral or to incur expenses or perform or discharge any obligation, duty
or disability of the Grantors.

Section 13. Joinder. Upon the execution and delivery by any other Person of a
Borrower Joinder or a Guarantor Joinder, such Person shall become a “Grantor”
hereunder with the same force and effect as if it were originally a party to
this Security Agreement and named as a “Grantor” on the signature pages hereto.
The execution and delivery of any such Borrower Joinder or Guarantor Joinder
shall not require the consent of any other Loan Parties hereunder, and the
rights and obligations of each Loan Party shall remain in full force and effect
notwithstanding the addition of any new Loan Party as a party to this Security
Agreement.

Section 14. Miscellaneous.

(a) The provisions of this Security Agreement are intended to be severable. If
any provision of this Security Agreement shall for any reason be held invalid or
unenforceable,



--------------------------------------------------------------------------------

in whole or in part, in any jurisdiction, such provision shall, as to such
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
of such provision in any other jurisdiction or any other provision of this
Security Agreement in any jurisdiction.

(b) No failure or delay on the part of the Administrative Agent in exercising
any right, remedy, power or privilege under this Security Agreement, the Credit
Agreement or any of the other Loan Documents shall operate as a waiver thereof
or of any other right, remedy, power or privilege of the Administrative Agent
under this Security Agreement, the Credit Agreement, the Notes or any of the
other Loan Documents; nor shall any single or partial exercise of any such
right, remedy, power or privilege preclude any other right, remedy, power or
privilege or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges of the
Administrative Agent and the Lenders under this Security Agreement, the Credit
Agreement, the Notes and the other Loan Documents are cumulative and not
exclusive of any rights or remedies which they may otherwise have.

(c) All notices, statements, requests and demands given to or made upon any
party in accordance with the provisions of this Security Agreement shall be
deemed to have been given or made when given or made as provided in the Credit
Agreement.

(d) The section headings contained in this Security Agreement are for reference
purposes only and shall not control or affect its construction or interpretation
in any respect.

(e) The Code shall govern the settlement, perfection and the effect of
attachment and perfection of the Lenders’ security interest in the Collateral
and the rights, duties and obligations of the Administrative Agent and the
Grantors with respect to the Collateral (whether or not the Code applies to the
Collateral). This Security Agreement shall be deemed to be a contract under the
Laws of the Commonwealth of Pennsylvania and the execution and delivery of this
Security Agreement and, to the extent not inconsistent with the preceding
sentence, the terms and provisions of this Security Agreement shall be governed
by and construed in accordance with the Laws of the Commonwealth of Pennsylvania
without regard to the principles of the conflicts of Laws thereof.

(f) The Grantors consent to the exclusive jurisdiction and venue of the courts
of the Commonwealth of Pennsylvania sitting in Allegheny County and of the
United States District Court of the Western District of Pennsylvania in any
action on, relating to or mentioning this Security Agreement.

Section 15. WAIVER OF TRIAL BY JURY. THE PARTIES HERETO HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF
ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT CONTEMPLATED TO BE EXECUTED IN
CONNECTION HEREWITH OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR



--------------------------------------------------------------------------------

ACTIONS OF ANY PARTY. THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR THE
ADMINISTRATIVE AGENT AND THE LENDERS TO ACCEPT THIS SECURITY AGREEMENT AND MAKE
THE LOANS AND ISSUE LETTERS OF CREDIT.

[INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the undersigned have
executed this Security Agreement on the day and year first above written, with
the intention that it constitute a document under seal.

 

    GRANTORS: WITNESS:     ATI FUNDING CORPORATION

 

    By:  

 

    Name:   Rose Marie Manley     Title:   President WITNESS:     TDY HOLDINGS,
LLC

 

    By:  

 

    Name:   Rose Marie Manley     Title:   President WITNESS:     ALLEGHENY
TECHNOLOGIES INCORPORATED

 

    By:  

 

    Name:   Patrick J. DeCourcy     Title:  

Senior Vice President, Finance and

Chief Financial Officer

WITNESS:     ATI OPERATING HOLDINGS, LLC

 

    By:  

 

    Name:   Patrick J. DeCourcy     Title:   President



--------------------------------------------------------------------------------

WITNESS:     OREGON METALLURGICAL, LLC (formerly known as “OREGON METALLURGICAL
CORPORATION”)

 

    By:  

 

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President WITNESS:  
  ALLEGHENY LUDLUM, LLC (formerly known as “ALLEGHENY LUDLUM CORPORATION”)

 

    By:  

 

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President WITNESS:  
  ATI PROPERTIES, INC.

 

    By:  

 

    Name:   John E. Grosselin, III     Title:   Vice President WITNESS:     TDY
INDUSTRIES, LLC (formerly known as “TDY INDUSTRIES, INC.”)

 

    By:  

 

    Name:   Patrick J. DeCourcy     Title:   President



--------------------------------------------------------------------------------

WITNESS:     ALC FUNDING CORPORATION

 

    By:  

 

    Name:   Rose Marie Manley     Title:   President WITNESS:     JEWEL
ACQUISITION, LLC

 

    By:  

 

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President WITNESS:  
  JESSOP STEEL, LLC

 

    By:  

 

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President WITNESS:  
  INTERNATIONAL HEARTH MELTING, LLC     By:   OREGON METALLURGICAL, LLC, its
Sole Manager

 

    By:  

 

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President



--------------------------------------------------------------------------------

WITNESS:     ATI PRECISION FINISHING, LLC (formerly known as “ROME METALS, LLC”)

 

    By:  

 

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President WITNESS:  
  TI OREGON, INC.

 

    By:  

 

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President WITNESS:  
  TITANIUM WIRE CORPORATION

 

    By:  

 

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President WITNESS:  
  ATI CANADA HOLDINGS, INC.

 

    By:  

 

    Name:   Patrick J. DeCourcy     Title:   President



--------------------------------------------------------------------------------

WITNESS:     ALLEGHENY TECHNOLOGIES INTERNATIONAL, INC.

 

    By:  

 

    Name:   Patrick J. DeCourcy     Title:   President WITNESS:     AII
INVESTMENT CORP.

 

    By:  

 

    Name:   Rose Marie Manley     Title:   President WITNESS:     ENVIRONMENTAL,
INC.

 

    By:  

 

    Name:   Patrick J. DeCourcy     Title:   President WITNESS:     AII
ACQUISITION, LLC

 

    By:  

 

    Name:   Patrick J. DeCourcy     Title:   President WITNESS:     ATI TITANIUM
LLC

 

    By:  

 

    Name:   Patrick J. DeCourcy     Title:   President



--------------------------------------------------------------------------------

WITNESS:     ATI FLOWFORM PRODUCTS, LLC

 

    By:  

 

    Name:   Patrick J. DeCourcy     Title:   President WITNESS:     ATI
ALLEGHENY LUDLUM, INC.

 

    By:  

 

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President



--------------------------------------------------------------------------------

    ADMINISTRATIVE AGENT:     PNC BANK, NATIONAL ASSOCIATION, as Administrative
Agent     By:  

 

    Name:       Title:  



--------------------------------------------------------------------------------

ANNEX A

LIST OF SCHEDULES AND EXHIBITS

SCHEDULES

 

SCHEDULE 1.1(A)    –    PRICING GRID SCHEDULE 1.1(B)    –    COMMITMENTS OF
LENDERS AND ADDRESSES FOR NOTICES SCHEDULE 1.1(E)    –    EXISTING LETTERS OF
CREDIT SCHEDULE 1.1(P)    –    PERMITTED LIENS SCHEDULE 5.1.1    –   
QUALIFICATIONS TO DO BUSINESS SCHEDULE 5.1.2    –    SUBSIDIARIES SCHEDULE 5.1.5
   –    LITIGATION SCHEDULE 5.1.12    –    ERISA COMPLIANCE SCHEDULE 5.1.13    –
   ENVIRONMENTAL DISCLOSURES

EXHIBITS

 

EXHIBIT 1.1 (A)    –    ASSIGNMENT AND ASSUMPTION AGREEMENT EXHIBIT 1.1(G)(1)   
–    GUARANTOR JOINDER EXHIBIT 1.1(G)(2)    –    GUARANTY AGREEMENT (ATI)
EXHIBIT 1.1(G)(3)    –    GUARANTY AGREEMENT (SUBSIDIARIES) EXHIBIT 1.1(I)    –
   INTERCOMPANY SUBORDINATION AGREEMENT EXHIBIT 1.1(N)(1)    –    REVOLVING
CREDIT NOTE EXHIBIT 1.1(N)(2)    –    SWING NOTE EXHIBIT 2.4.1    –    REVOLVING
CREDIT LOAN REQUEST EXHIBIT 2.4.2    –    SWING LOAN REQUEST EXHIBIT 7.1.10    –
   SECURITY AGREEMENT EXHIBIT 7.3.3    –    QUARTERLY COMPLIANCE